Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 01/22/2021 in reply to the Office action of 07/23/2020 has been entered. Claim 1 is amended. Therefore, claims 1, 3-4, 7-8 and 21-27, are pending and examined.
Withdrawn Objections/Rejections
The improper Markush group rejection to claim 28 has been withdrawn in view of the cancellation of the claim.
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment/arguments and/or upon further consideration.

Claim Rejections - 35 USC § 112
Claims 1, 3-4, 7-8 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is repeated for the reasons of record as set forth in the last Office action of 07/23/2020. Applicant’s arguments filed 1/22/2021 have been considered but are not deemed persuasive.  

Applicant asserts that the amendment to claim 1 to recite “bacterial endophyte of the genus Paenibacillus comprises a 16S nucleic acid sequence comprising SEQ ID NO: 961 and exhibits the ability to produce auxin or acetoin” would obviate the instant rejection.” Applicant points to Table 1 of the specification that shows the Paenibacillus Strain ID SYM00589 corresponding to SEQ ID NO: 961 and exhibiting the ability to produce auxin and acetoin. Applicant, therefore, requests withdrawal of the written description rejection.
This is not found persuasive because while the amendment obviates the rejection regarding the genus of Paenibacillus strains, the amendment does not obviate the rejection regarding the genus of plant species as recited in the claims. The specification provides no sufficient description for the ability of the Paenibacillus  Strain ID SYM00589 to induce auxin/acetoin production  and ACC-deaminase activity in internally colonized seed or plant of any species. Table 1 of the specification shows that the Paenibacillus Strain ID SYM00589 does not induce a significant increase of ACC-deaminase activity in the colonized seed/plant.  In addition, Example 9 and Table P show that Paenibacillus sp.S10 is from maize seed and the working examples do not show that the strain is capable of inducing ACC-deaminase activity production in exemplified or non-exemplified plant species. A search of the prior art does not indicate that Paenibacillus endophytes provide growth benefit in plant species other than cereals. Therefore, the specification fails to provide a representative plant species internally colonized with exemplified or non-exemplified Paenibacillus sp strain capable of inducing ACC-deaminase activity, auxin and acetoin production in the plant/seed. 
Therefore, based on the analysis above and in the last Office action, it is not clear that Applicant was in possession of the invention as broadly claimed at the time this application was filed.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co.,119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus".

Remarks
No claim is allowed.

The claims are deemed free of the prior art of record.

	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662